DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 9-11 in the reply filed on 10/27/21 is acknowledged.  The traversal is on the ground(s) that 1) no serious burden on the examiner to examine every claimed invention; and 2) the shared technical features of the inventions are special since they make a contribution over the prior art..  This is not found persuasive because 1) an examination of inventions is a serious burden on the examiner since the classifications for the inventions are different, i.e, B29C45/16 (method) and A61J1/1412 (article); and 2) the shared technical features, i.e. the structural limitations of the article, are taught by both DE102008009418 and DE10127823.  Though only the shared technical features are considered for lack of unity, applicant is reminded neither invention is closed.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/21.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9 is indefinite and confusing because of the many idiomatic and grammatical errors, e.g. the comma in lines 3 and 6. 
 	The phrase “reaching a pressure suitable for making the second material leaking through the easy to break area, temporarily open,” (cl 9:11) is indefinite and confusing as to what is meant by “, temporarily open,”.   Applicant is referred to pg 4, lns 20-29 of the instant specification as guidance for overcoming the indefiniteness and confusion.
 	Claim 10 is indefinite and confusing because of the many idiomatic and grammatical errors.
 	Correction is required.

Applicant is reminded cancellation of non-elected with traverse claims 12-15 is needed before the application can move onto allowance.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach molding of closure caps having a punchable membrane beneath a tab: 5381935;20040112855;38888377;4501372;20040217082; and 6050435. Both CA2442543 and EP0503330 teach molding closure caps having punchable membranes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL